Citation Nr: 1812232	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-11 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for fatigue.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for dizziness.  

3.  Entitlement to service connection for fatigue, to include as due to herbicide exposure.  

4.  Entitlement to service connection for dizziness, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1967 to September 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the case is now before the RO in Chicago, Illinois.

After the statement of the case was issued in March 2014, additional VA treatment records were associated with the claims file.  In January 2018, the Veteran submitted a signed waiver of Agency of Original Jurisdiction (AOJ) consideration of the evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2017).  

The issues of entitlement to service connection for fatigue and dizziness are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a May 2007 rating decision, the RO denied the claim for entitlement to service connection for fatigue; the Veteran did not submit a Notice of Disagreement (NOD), no new and material evidence was submitted within one year of the decision, and the decision became final.  

2.  The evidence received since the May 2007 rating decision is not cumulative or redundant of the evidence of record, does relate to an unestablished fact, and does raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for fatigue.

3.  In a May 2007 rating decision, the RO denied the claim for entitlement to service connection for dizziness; the Veteran did not submit a NOD, no new and material evidence was submitted within one year of the decision, and the decision became final.  

4.  The evidence received since the May 2007 rating decision is not cumulative or redundant of the evidence of record, does relate to an unestablished fact, and does raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for dizziness.


CONCLUSIONS OF LAW

1.  The May 2007 rating decision that denied entitlement to service connection for fatigue is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for fatigue.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The May 2007 rating decision that denied entitlement to service connection for dizziness is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for dizziness.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Given the Board's favorable decision in granting the petitions to reopen the claims for entitlement to service connection for fatigue and dizziness, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c) (2012); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2017).  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a May 2007 rating decision, the RO denied the Veteran's claims for service connection for fatigue and dizziness.  In May 2007, the Veteran was advised of the rating decision and his appellate rights.  The Veteran did not file a NOD.  In addition, no new and material evidence pertaining to the Veteran's claims was received within one year of the May 2007 rating decision.  Therefore, the May 2007 rating decision is final.  

In the May 2007 rating decision, the RO denied the Veteran's claims for fatigue and depression, because the Veteran did not present evidence that he had clinically diagnosed chronic disabilities and that the current disabilities were related to military service.  

Since the Veteran's last prior final denial in May 2007, the record includes a June 2010 statement asserting that the Veteran's fatigue and dizziness were caused by his in-service exposure to herbicides.  The Board finds that this evidence is new as it was not previously of record and tends to relate to a previously unestablished fact necessary to substantiate the underlying claims of service connection.  The June 2010 statement will be presumed credible for the purpose of reopening the claims.  Consequently, the claims of entitlement to service connection for fatigue and dizziness are reopened.  


ORDER

New and material evidence has been received, and the claim for entitlement to service connection for fatigue is reopened.

New and material evidence has been received, and the claim for entitlement to service connection for dizziness is reopened.  


REMAND

Unfortunately, a remand is required in this case for the issues remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

The Veteran is seeking service connection for fatigue and dizziness.  In a June 2010 statement, he contends that his exposure to herbicides while serving in Vietnam caused him to develop fatigue and dizziness.  VA treatment records from 2009 to 2014 reflect reports of fatigue and dizziness, however, no specific diagnosis associated with these symptoms have been assessed.  Currently, the Veteran has not been afforded a VA examination to determine whether his fatigue and dizziness are symptoms of his other disabilities, or separate, chronic conditions.  Furthermore, the record does not include an etiological opinion, and the available competent evidence is insufficient to decide these claims.  As the evidence suggests that the Veteran's fatigue and dizziness may be related to his in-service exposure to herbicides, a remand is required to provide VA examinations to confirm their diagnoses and their etiology.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Moreover, the Board observes that the Veteran indicated that he had been awarded Social Security Administration (SSA) disability benefits.  Presently, the record does not include any SSA records or any attempt to obtain those records.  VA must request potentially relevant SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, as these records may provide evidence to substantiate the Veteran's service connection claims for fatigue and dizziness, on remand, the AOJ should request the Veteran's complete SSA disability benefits file, including all associated medical records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's outstanding treatment records for his fatigue and dizziness that are not currently of record.

2.  Contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including all associated medical records, and associate all records received with the claims file.

3.  After completing the above, to the extent possible, schedule the Veteran for a VA examination for his fatigue by an appropriately qualified examiner.  Provide the examiner with the claims file, including a copy of this REMAND, for review.  

After a review of the claims file, the examiner should respond to the following:

a.  Confirm whether the Veteran's fatigue represents a distinct diagnosis, or is a symptom of another disability.  

b.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's fatigue had its onset during active duty service, or was otherwise etiologically related to service, to include his presumed herbicide exposure?  

A complete rationale with discussion of medical literature for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

4.  Schedule the Veteran for a VA examination for his dizziness by an appropriately qualified examiner.  Provide the examiner with the claims file, including a copy of this REMAND, for review.  

After a review of the claims file, the examiner should respond to the following:

a.  Confirm whether the Veteran's dizziness represents a distinct diagnosis, or is a symptom of another disability.  

b.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's dizziness had its onset during active duty service, or was otherwise etiologically related to service, to include his presumed herbicide exposure?  

A complete rationale with discussion of medical literature for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.

5.  After ensuring compliance with the above, readjudicate the claims.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided a supplemental statement of the case.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


